AO 24SB(Rev. 02/|8) .|udgmcnt in a Criminal Case
Sheet l MS/m°

 

 

UNITED STATES DISTRICT CoURT

Sout|iem District of Mississippi

MAR 1 9 2019

 

 

 

  

 

) Anmumoms'ro~
UNlTED STATES OF AMERlCA DEPurv
v .; JUDGMENT lN A CRIMINAL

ASEANTE ROMAREE TAYLOR § Casc Niiiiibcr: |:18crl 61HSO-RHW-001

) uSM Number; 21018-043

)

) Steven N. Eckert

) Defendant’s Attomey

THE DEFENDANT:

EZl pleaded guilty to couiit(s) COunt l of the lndictment

 

l:] pleaded nolo contendere to count(s)
which was accepted by thc court.

 

l:l was found guilty on eount(s`)
after a plea of`not guilty.
l:|

The defendant is adjudicated guilty o’f"thesc ott`enses:

 

Title & Sectioii Nature oi`Offcnse Ot`fense Ended Count
18 U.S.C. § 922(u) and 924(m) Theft ofa Firearm from a Licensed Dea|er 09/18/2018 l
Thc defendant is sentenced as provided in pages 2 through 7 ot`thisjudgiiient. Tlie sentence is imposed pursuant to

the Seiitciicing Rei`orm Act of 1984.

l:l The defendant has been found not guilty on couiit(s)

 

m Coiint(s) 2 ill is [l are dismissed on the motion of the Unitcd Statcs,

 

_ ` lt is ordered that the del`end_ant_must notify the Unitcd States attorney for this district within 30 du s ot`_any change ot`iiame, residence
or mailing address until_all tines, restitution..costs. and special assessments imposed hy this judgment arc fu ly paid. lf ordered to pay restitution
the defendant must notify the court and Unitcd Statcs attorney of material changes in economic circumstances

N|arch 18,,’26’\9

ira/i`ori?%iud
[Symurc of ud L/<©

The Honorab|e Ha|i| Su|eyman Ozerden, U.S. District Judge
Name and line of lodge

Ma/. 141 2019

Date

 

 

 

 

AO 245B(Rev. 02/18) .|udgment in a Criminal Case

Sheet 2 - imprisonment

 

Judgment f Page 2 of 7
DEFENDANT§ ASEANTE ROMAREE TAYLOR

CASENUMBER: i:iscrieiHso-RHw-ooi

IMPRISONMENT

Tlie defendant is hereby Corilmitt€d to thc custody l)ft|ic Fedei'al Bureaii Of`Prisons to be imprisoned for a total term of:

eighteen (18) months as to Count l of the Indictmeiit. to run consecutive to the sentence iri Hai'rison County, Mississippi, Circuit Court
Docket Number B2402-2018-l 93.

m The court makes the following recommendations to the Biircau ot`Ptisoiis:

The Court recommends that the defendant participate in any drug treatment programs the defendant is eligible for while in the custody of
the Bureau of Prisons, and that the defendant be housed in a facility that is nearest to his home for which he is eligible to facilitate
visitation.

M Tlie defendant is remanded to the custody ot` the Unitcd States Marshal.

l:l The defendant shall surrender to the Unitcd States Marshal for this district:

 

[l at l:l a.m. l:l p.ni. on

i:| as notified by the Unitcd States l\/lai'shal.

E] Thc defendant shall surrender for service ofsentence at the institution designated by the Bureau of Prisons:

l:l before

 

as notified by the Unitcd States Marshal. but no later than ()t) days from the date of sentencing

[:l
[:I as notified by the Probatioti or Pi‘etrial Serviees O{`fice.
Cl

 

 

 

 

RETURN
l have executed this judgment as follows:
Det`endant delivered on to
a , with a certified copy ofthisjudgment.
UNl'l`lil) S'|`A'|`ES MARSHAL
By

 

Dl:`l’U'l'Y UN!'I‘ED S'I`A'l`ES MARSHAL

AO 24SB(Rev. 02/18) Judgment iii a Criiiiinal Case

DEFENDANT: ASEANTE ROMAREE TA\’LOR

Sheet 3 Supervised Re|ease

CASE NUMBER: l:chrl6lHSO-RHW-001

SUPERVISED RELEASE

Upon release froin imprisonment, you will be on supervised release fora term of:

!\"._‘

't¢J

§.Ii

t').

three (3) years as to Count l of the |ndictment.

MANDATORY CONDIT|ONS

You must not commit another federal, state or local crime
Yoti must not unlawfully possess a controlled substance

Vou must refrain from any unlawful use ofa controlled substance You must submit to one drug test within l5 days of release from
imprisonment and at least two periodic drug tests tlicreafter. as determined by the couit.
|___] The above drug testing condition is suspended based on the eourt's determination iliat you
pose a lo\v risk of future substance abuse. rchr¢'k tfupph¢~.ible)
|Zi \"ou must make restitution iii accordance with 18 U.S.C. §§ 3663 and 3663A or an)v other statute authorizing a sentence of
l'CSlllllti(m. ('clieck l_`fap[)/icribfe)
M You must cooperate iii the collection of DNA as directed by thc probation officer. (check Japplicable)
m You must com il with the re uireincnts of the Sex Offender Revistratioii and Notification Act (34 U.S.C. § 20901. er seq.) as
l y q 5

directed by the probation ofl`icer, the Bureau of Prisoiis. or any state sex offender registration agency iii the location where you
reside, work. are a student, or were convicted ol`a qualifying offense (check if applicable)

|:] You must participate in an approved program for domestic violenee. (¢.»he¢k ifapplicable)

`i’ou must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
pagc.

Judgmenl-Page 3 of 7

AO 24SB(Rev. 02/ 18) Judgment in a Criininal Case

DEFENDANT§ ASEANTE ROMAREE TAYLOR

Sheet 3A -~ Supervised Release

Judgment-l’age 4 of 7

CASE NUMBER¢ i;iscrieiHso-RHw-ooi

STANDARD COND|T|()NS OF SUPERVlSION

As part ofyour supervised releasc. you must comply with the following standard conditions ofsupervision. T|iese conditions arc imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep tnformcd. report to the court about, and bring about improvements in your conduct and condition.

l.

9

l().

You must report to t|ic probation office in the federal judicial district where you are authorized to reside within 72 hours ofyour
release from imprisonment, unless the probation officer instructs you to repoit to a different probation office or within a different time
frame

After initially reporting to the probation office, you will receive itistiiictions from the conn or the probation officer about how and
when you must report to the probation officcr. and you must report to the probation officer as instructed

You must not knowingly leave the federal judicial district where you arc authorized to reside without first getting permission from the
court or the probation officer.

You must answer truthfully the questions asked by your probation offieei‘.

Yoti must live at a place approved by the probation officer. |f you plan to change where you live or anything about your living
arrangements (such as the people you live with), you mtist notin the probation officer at least l() days before the change. lf notifying
the probation officer in advance is not possible due to unanticipated circuinstances, you must notify the probation officer within 72
hours of becoming aware ofa change or expected cliange.

You intist allow the probation officer to visit you at any time at your home or clscwlicrc. and you tnust permit the probation officer to
take any items prohibited by the conditions ofyour supervision that he or she observes in plain view.

You nitist work full time (at least 30 hours per week) at a lawful type ofemployment, unless the probation officer excuses you from
doing so. lf you do not have full-time employment you must try to find full-time cmployment, unless the probation officer excuses
you from doing so. lfyoti plan to change where you work or anything about your work (such as your position or yoiirjob
rcsponsibilitics). you must notify the probation officer at least 10 days before thc change. lf notifying the probation officer at least lO
days in advance is not possible diie to unanticipated circumstances you must notify the probation officer within 72 hours of
becoming aware of a change or expected change

You must not communicate or interact with someone you know is engaged in criminal aetivity. |t` you know someone has been
convicted ofa felony. you must not knowingly communicate or interact with that person without first getting the permission ofthe
probation ofliccr.

lf you are arrested or questioned by a law enforcement officer, you must notify thc probation officer within 72 hours.

You must not owii. possess. or have access to a firearni. ammiinitioit, destructive dcvice. or dangerous weapon (i.e.. anything that was
dcsigncd. or was modified for, the specific purpose ofcausing bodily injury or death to another person such as nunchakus or tasers).
You must not act or make any agreement with a law enforcement agency to act as a confidential littman source or informant without
first getting the permission ofthe court.

lf the probation officer determines that you pose a risk to another person (ineltiding an organization). the probation officer may
require you to notify the person about the risk and you miist comply with that instruction The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions ofthe probation officer related to thc conditions of sttpcrvisioii.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the conn and has provided inc with a written copy ofthis
judgment containing these conditions. l"or further information regarding these coiiditions. sec Ovcrvi'eiii Qfl’robci!t`mi ami Su/)ervi.retl
Rc/ea_i'e Co)idilit)n.r, available at: \\-\\'\v.tiscourts.eov.

Defendaiit's Signaturc Date

 

 

 

AO 2458(Rev. 02/|8) Judgment in a Criminal (.`ase

Shect 3 D Supervised Release

Judgment 7 'Page 5 of 7

DEFENDANT: ASEANTE RoMAREE TAvLoR
CASE NUMBER¢ i:iscrieinso-RHw-ooi

to

L¢J

SPECIAL CONDITIONS OF SUPERVISION

. The defendant shall provide the probation office with access to any requested financial infon‘nation.

. The defendant shall not incur new credit charges or open additional lines of credit without the approval of the probation off ce

unless the defendant is in compliance with the installment payment schedule.

. The defendant shall participate in a program of testing and/or treatment for drug abuse, as directed by the probation oftice. lf

enrolled in a drug treatment program, the defendant shall abstain from consuming alcoholic beverages during treatment and shall
continue abstaining for the remaining period ofsupervision. The defendant shall contribute to the cost of treatment in accordance
with the probation office Copayment Policy.

. The defendant shall not possess, ingest, or otherwise use, a synthetic cannabinoid, or other synthetic narcotic, unless prescribed by a

licensed medical practitioner. and for a legitimate medical purpose.

. ln the event that the defendant resides in, or visits ajurisdiction where marijuana, or marijuana products have been approved,

legalized, or decriminalized, the defendant shall not possess, ingest, or otherwise use marijuana, or marijuana products, unless
prescribed by a licensed medical practitioner, and for a legitimate medical purpose.

. The defendant shall submit his person. ptoperty. house, residence, vehicle, papers, electronic communication devices, or oHice, to a

search conducted by a Unitcd States probation ofticer. F ailure to submit to a search may be grounds for revocation of supervised
release. The defendant shall warn any other occupants that the premises may be subject to searches pursuant to this condition A
U.S. Probation officer may conduct a search pursuant to this condition only when reasonable suspicion exists that the defendant has
violated a condition of his supervision, and that the areas to be searched contain evidence of this violation. Any search must be
conducted at a reasonable time and in a reasonable manner.

AO 24SB(Rev. 02/18) Judgment in a Criminal Case

Sheet 5 ~ Criminal Monetary Penalties

1 d ~ P '
DEFENDANT; AsEANTE RoMAREE TAYLoR " gm°m age _*_~6 °’ 7

CASE NUMBER: lzlacrtstHso-RHw-ooi
CRIMINAL MONETARY PENALTIES

The defendant must pay thc total criminal monetary penalties under the schedule ofpaymcnts on Shect ().

Assessment J\"'l`.»'\ Assessment* Fine Restitution
TOTALS $ 100.00 S $ 5,000.00 $ 669.95
I:l The determination ofrestitution is deferred until . An Amended Judgmenr in a Crimi/zal Ca_re (AO 2450 will be entered

after such determination
il The defendant must make restitution (ineluding community restitution) to the following payees in the amount listed below.

lfthc defendant makes a partial payment. each payee shall receive an approximately Jproportioned payment. unless specified otherwise in
the`prtority order or percentage payment column below. Ho\vever. pursuant to 18 lv .S. ,. § 3664(1), all nonfederal victims must be paid
before the Umted States is pald.

Name of Payee Total l.oss** Restitution Ordered Prioritv or Percentage

Dad.$ Super Pawn $669.95 $ 669.95

Attn: .|. Kevin Riley
3125 ?.Sth Avenue
Gulfport, MS 39501

TOT/\LS S 669.95 § 669.95

[:l Restitution amount ordered pursuant to plea agreement S

The defendant must pay interest on restitution and a line of more than 52,5(10, unless the restitution or fmc is paid in full before the
fifteenth day after the date of the judgment. pursuant to 18 U.S.C. § 3612(0. All ofthe payment options on Shect 6 may be subject
to penalties for delinquency and dct`ault, pursuant to 18 U.S.C. § 3612(§)_

§ The court detemiincd that the defendant does not have the ability to pay interest and it is ordered that:
g the interest requirement is waived for the § line § restitution.

[:] the interest requirement for the [] line El restitution is modified as follows:

* .lustice for Victims ofTraf’ticl<inv Aet of 2015, Pub. L. No. _1 14-22. _ l _ _
** Findings for the total amount 0 losses _are required under Cltapters 109/\. l lO. 1 10A, and l 13A of Tttle 18 for offenses committed on or
after September 13. 1994. but before Aprtl 23, 1996.

AO 2458(1{€\'. 02/18) Judgment in a Criminal Case
Sheet o Schedule of Payments

 

Judgment Page 7 of 7
DEFENDANT: ASEANTE ROMAREE TAYLOR
CASE NUMBER¢ i;iscrie iHSO_RHw-ooi
SCHED'ULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
A m Lump sum payment of S 5’769-95 diie iiiiiiiediately; balance due
[:| not later than , or

[:| in accordance with [:l C. m l). [:| E, or [:| Fbelow; or

B m Payment to begin immediately tinay be combined with l] C, W D. or m l~` bclow); or

C ij Payment in equal (e.g., weekly, monihly, quarrerly) installments ot` $ over a period of
(e.g., months or_vears), to commence (e.g., 30 or 60 days) after the date ofthis judgment; or
D m Payment in equal monthly (e.g., week!y, monihly. quarleer installments of S 150-00 over a period of
36 months (e.g., months oryears), to commence 30 days (e.g., 30 or 60 day.r) after release from imprisonment to a

term of supervision; or

1;` [| Payment during the tertii of supervised release will commence within (e.g.. 30 or 60 days) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant`s ability to pay at that time; or

1" m Specia| instructions regarding the payment ofcriminal monetary penalties:
The payment ol` the restitution shall begin while the defendant is inearcerated. The payment ofthe line shall begin 30 days after the balance of the
restitution is satisfied and while the defendant is incarcerated In the event that the restitution and/or fine is not paid in full at the termination of
supervised rc|ease, the defendant is ordered to enter into a written agreement with the Financial litigation Unit of the U.S. Attorney's Offiec for
payment of the remaining balanee. Additionally. the value of any future discovered assets may be applied to offset the balance ofcriminal monetary
penalties. The defendant may be included in the Ti'easury Ofl'set Program allowing qualified federal benefits to be applied to offset the balance of
criminal monetary penalties

Unless _tlie co`u_rt has expressly ordered otlieiwise, ifthisjudg_ment imposes imprisonment. payment ofcriminal monetary penalties is due during
the pcr_iod of iniprisor_iment. All criminal monetaiy penalties, except those payments made through the l-ederal Bureau of Prisons` lnmate
riiiancial Responsibility Program, are made to the clerk ot the coui“t.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposcd.

[] Joint and Several

Dei`endant and Co-Defendant Names and Case Numbers (i'ncludi'ng defendant number). Total Aniount_. Joint and Se\-'eral Amount.
and corresponding payce` if appropriate

I:] The defendant shall pay the cost of prosecution
[] The defendant shall pay thc following court cost(s):

m The defendant shall forfeit tlic defendant’s interest in the following property to the Unitcd States:

Payments shall be applied ii_i th_e followi%ordcr: (1) assessment. (2) restitution principal. (3_) restitution interest: (4) fine principal, (5) fine
interest. (t')) community restitution. (7) .l A assessment. (8) penalties and (9) eosts. including cost ofprosecution and court costs.

